Title: From Thomas Jefferson to Joseph Carrington Cabell, 22 February 1821
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Feb. 22. 21.
I some time ago put into your hands a pamphlet proving indirectly that the Coll. of Wm & Mary was intended to be a seminary for the church of England. it had been so long since I had read their printed statutes that I had forgotten them. looking lately into them, I find they declare that the 3. fundamental objects of the institution are 1. learning & morals. 2. to prepare ministers for the church of England. 3. to instruct Indians. and they require that the Visitors be all of the church of England, that the Professors sign it’s 39. articles, and that the scholars be all taught the catechism of that church first in English, then in Latin. wishing to get my copy bound, I have inclosed it to a bookbinder, but open, and under cover to you, that you may turn to pages 121. 125. 131. 247. for the above. when I was a Visitor in 1779. I got the 2. professorship of Divinity & Grammar school put down, & others of Law & police, of Medecine Anatomy & Chemistry and of Modern languages substituted; but we did not then change the above statutes, nor do I know they have been since changed; on the contrary the pamphlet I put into your hand proves, that if they have relaxed in this fundamental object, they mean to return to it. when you have read the passages will you be so good as to re-inclose the book, stick a  wafer, and have it handed to Mayo?ever & affectionately yoursTh: JeffersonP.S. Feb. 23. I have this moment recieved your favor of the 20th and finding that things are not in a state to require inclosing the College statutes, I withdraw them, and return the 2. letters you sent me